Citation Nr: 0835888	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased initial evaluation for retinal 
detachment, left eye, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for retinal detachment, left eye, 
assigning a 10 percent disability rating.  A notice of 
disagreement was filed in December 2005 with regard to the 
disability rating assigned; a statement of the case was 
issued in March 2006; and, a substantive appeal was received 
in April 2006.

In statement from the veteran received by the Board in 
October 2008, he requested to reopen her claim of entitlement 
to service connection for post-traumatic stress 
disorder/anxiety.  This is referred to the RO for appropriate 
action.


FINDING OF FACT

In October 2008, prior to the promulgation of a decision in 
the appeal, the appellant withdrew his appeal of the issue of 
entitlement to an increased initial evaluation for retinal 
detachment, left eye.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an increased 
initial evaluation for retinal detachment, left eye.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

Subsequent to certification to the Board, in October 2008 the 
appellant submitted correspondence indicating his desire to 
withdraw his appeal of the issue of entitlement to an 
increased initial evaluation for retinal detachment, left 
eye.  Thus, there remain no allegations of errors of fact or 
law for appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on this matter, and the issue of entitlement to an 
increased initial evaluation for retinal detachment, left 
eye, is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


